                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

In re:                                           §
                                                 §        Case No.: 21-30067
5401 Montoya Dr. El Paso                         §        Chapter 11
Texas, LLC                                       §
                                                 §
                                  Debtor.        §


                INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL

         This matter came before the Court on February ___, 2021, for hearing on the Motion of 5401

Montoya Dr. El Paso Texas, LLC came to be heard Debtor’s Motion to Authorize the Use of Cash Collateral

(Dkt#__) filed February 11, 2021(the “Motion”). Upon consideration of the Motion, representations of

counsel at the Preliminary Hearing and all other matters of record, the Court hereby finds:


    A. The Debtor filed its petition for relief under Chapter 11 of the Bankruptcy Code on February 11,

         2021 (the “Petition Date”). Pursuant to Sections 1107 and 1108 of the Bankruptcy Code, the Debtor

         remains in possession of its assets and has continued the operation and management of the business

         in this reorganization case.




                                                     1
B. The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334. This is a core proceeding

     pursuant to 28 U.S.C. §§ 157(b)(2), involving matters under 11 U.S.C. § 1408.

C. The Debtor asserts that it owns a group home which provides a commercial residence to senior

     citizens and that the home capacity is seven residents and a staff member. Mr. Giron, sole member

     of the Debtor LLC in this case, maintains residence there as well.

D. The Debtor asserts that it is party, as borrower, to that certain Renewal and Extension Deed of Trust

     dated November 18, 2019 with El Paso National Mortgage, LLC (“EPNM”) as lender. The Debtor

     further asserts that the Debtor executed a promissory note in favor of EPNM. As of the Petition

     Date, the Debtor asserts that the outstanding balance owed to EPNM is approximately $364,828.39.

E. The revenue from the Business may constitute Cash Collateral as that term is defined in 11 U.S.C.

     § 363 (the “Cash Collateral”). The Debtor believes that EPNM may assert an interest in the Cash

     Collateral.

F. The Debtor asserts that it has provided actual notice of the Motion and the relief requested to the

     Lender, to each of Debtor’s Twenty Unsecured Creditors and the United States Trustee and Chapter

     11 Subchapter V Trustee.

G. The Debtor alleges that an immediate need exists for the Debtor to obtain use of the Cash Collateral

     to fund critical operations of the Business. A schedule of the Debtor’s revenues and cash

     requirements for the next 13 weeks is set forth in the budget (the “Budget”) attached to the Motion

     as Exhibit A.

H. The Debtor alleges that in order to continue the Debtor’s operations and to preserve the value of

     Debtor’s assets, the Debtor requires the use of Cash Collateral in accordance with this Order.

I.   Good cause has been shown for entry of this Order and authorization for Debtor to use cash

     collateral pending the final hearing on the Cash Collateral Motion pursuant to Bankruptcy Rule

     4001(b) (the “Final Hearing”). Among other things, entry of this Order will minimize disruption

     of the Business, will increase the possibility for a successful reorganization, and is in the best

     interest of the Debtor, its creditors and other parties-in-interest.


                                                    2
Accordingly, it is hereby

ORDERED, ADJUDGED AND DECREED:

1. The Motion is GRANTED on an interim basis. Subject to the terms hereof, this Order is

    effective immediately.

2. The Debtor is authorized to use of the Cash Collateral as set forth herein from the date of the

    entry of this Order through and including the date of final hearing on the Motion (the “Interim

    Period”). The Interim Period may be extended by further order of the Court.

3. In order to provide adequate protection for the Debtor’s use of the Cash Collateral authorized

    hereunder, the Lender and any other secured creditor, to the extent they hold valid liens,

    security interests, or rights of setoff as of the Petition Date under applicable law, are hereby

    granted valid and perfected liens (the “Adequate Protection Liens”) on all property acquired by

    the Debtor after the Petition Date that is the same or similar nature, kind, or character as each

    Lender’s respective pre-petition collateral, to the extent of any diminution in value of the Cash

    Collateral, except that no such replacement liens shall attach to the proceeds of any avoidance

    actions under Chapter 5 of the Bankruptcy Code. The Adequate Protection Liens shall be

    deemed automatically valid and perfected upon entry of this Order.

4. Nothing herein shall be construed as a finding or conclusion that the Lender or Debtor or or

    any other party holds a valid security interest, lien, or any interest in any of the Debtor’s assets,

    and all parties’ rights with respect to such issues is reserved.

5. This Order is entered without prejudice to the rights of either the Lender or the Debtor to seek

    a modification of the terms hereof after notice and a hearing, and without prejudice to the right

    of Debtor to object to any claim.

6. The Court shall hold a final hearing on the Motion as indicated above.

7. The instant Order shall remain valid until such hearing, or any continuation thereof, has been

    held and a ruling entered.

                                                    ###


                                               3
Prepared by:
Timothy V. Daniel
Timothy V. Daniel, PC
603 Mississippi Ave.
El Paso, Texas 79902
Telephone: (915) 487-0072
Facsimile: (505) 629-1528
Email: tim@timvdaniel.com




                            4
